862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jose A. BLANCHARD, Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 88-3139.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1988.

Before MARKEY, Chief Judge, and FRIEDMAN and MICHEL, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board, which decision became final on December 23, 1987, Docket Nos.  NY07528710335 and NY07528710336, dismissing the appeal by Jose A. Blanchard of his demotion by the Department of Justice from Correctional Supervisor, GS-11, to Correctional Supervisor, GS-9, is affirmed.    The court has considered the record and the briefs of the parties and affirms for reason set forth in the opinion of the administrative judge, dated August 4, 1987:  Mr. Blanchard, after consulting with counsel, withdrew both his appeals.  Furthermore, Mr. Blanchard does not contend that the withdrawal of his appeals was involuntary, or obtained through fraud or duress.